Exhibit 10.65
EXTERRAN HOLDINGS, INC.
AWARD NOTICE
PERFORMANCE SHARES
     Exterran Holdings, Inc. (the “Company”), has granted to you (the
“Participant”), a Performance Award (your “Award”) under the Amended and
Restated Exterran Holdings, Inc. 2007 Stock Incentive Plan (as amended, the
“Plan”). All capitalized terms not explicitly defined in this Award Notice but
defined in the Plan shall have the same meaning ascribed to them in the Plan.
     The main terms of your Award are as follows:
     1. Award. You have been granted target shares of Common Stock (the
“Performance Shares”). Your Performance Shares are stated at target above and
the actual shares (or the cash equivalent thereof) earned and paid under your
Award may be more or less.
     2. Grant Date. The Grant Date of this Award is the “issue date” provided
above (the “Grant Date”).
     3. Vesting. Your Award will vest on the date provided above (the “Vesting
Date”) and will be paid (as provided in Section 5 below) at 0% to 200% of the
Performance Shares based on the achievement of the pre-determined performance
objective(s) (the “Performance Measures”) over the Performance Period, except as
provided in Section 4 of this Notice. The Performance Shares are the number of
shares (or the cash equivalent thereof) that would be earned and paid if the
Performance Measures are met at the target level.
     Exhibit A hereto provides (a) the Performance Period for your Award, (b) an
explanation of the Performance Measures and (c) the percentage of the Award that
will be earned, if any, based on the achievement of the Performance Measures
(subject to the vesting requirements set forth in this Notice).
     4. Termination of Employment. If your employment with the Company or an
Affiliate terminates for any reason prior to the Vesting Date, other than due to
your death or Disability or as provided in Section 6 below, then your Award will
be automatically forfeited and will be of no further force or effect on the date
of your termination. (For purposes of your Award, a transfer of employment
between the Company and an Affiliate or between Affiliates is not a termination
of employment, provided there is no break in your employment.)
     If your employment with the Company or an Affiliate terminates prior to the
Vesting Date as a result of your death or Disability, then your Award will
immediately vest and be payable as of the date of your termination of
employment; provided, however, that if your date of termination is during the
Performance Period, then your Award shall be paid at 100% of the Performance
Shares.
     5. Determination of Earned Shares, Settlement and Payment. As soon as
administratively practicable following the conclusion of the Performance Period,
the Committee shall determine (a) the level of performance achieved with respect
to the Performance Measures at the conclusion of the Performance Period (the
“Achievement Percentage”) and (b) if the Achievement Percentage is at the
threshold or higher percentage level, whether your Award shall be settled in
shares of Common Stock or in cash on the Vesting Date. The amount payable under
your Award (the “Earned Shares”) shall be equal to the product of the number of
Performance Shares multiplied by the Achievement Percentage or, in the event of
your termination due to your death or Disability during the Performance Period,
100% of the Performance Shares.
     If your Award is paid in Common Stock, then upon vesting, you will be
entitled to the number of whole shares of Common Stock equal to the number of
whole Earned Shares, with any fractional shares paid in cash. If your Award is
paid in cash, then upon vesting, you will be entitled to a lump sum cash payment
equal to the Fair Market Value as of the Vesting Date of the number of Earned
Shares.

 



--------------------------------------------------------------------------------



 



     Unless the Award vests by reason of your termination due to your death,
Disability or as provided in Section 6 below, settlement or payment of the
vested Award shall be made to you as soon as administratively practicable after
the Vesting Date, but in no event later than the 60th day following the Vesting
Date. If your Award vests prior to the Vesting Date by reason of your
termination of employment due to your death or Disability or on or after the
date a Corporate Change is consummated (as provided in Section 6 below), then
settlement or payment of the vested Award shall be made to you (or your estate
in the event of your death) as soon as administratively practicable after your
termination date, but in no event later than the 60th day following your
termination date (which will be the vesting date of the Award in case of vesting
due to death, Disability or termination on or after the date a Corporate Change
is consummated as provided in Section 6 below).
     Except as provided below, this Award is not intended to be subject to
Section 409A of the Code (“Section 409A”) under the short-term deferral
exclusion and will be interpreted and operated consistent with such intent. If
due to another written agreement between the Company and you this Award is
subject to Section 409A, then if you are a “specified employee” within the
meaning of Section 409A as of your termination date (which is a “separation from
service” under Section 409A) and your Award is paid due to your termination,
then (unless otherwise provided in such agreement) your Award will not be paid
until the earliest of (i) the Vesting Date that it would otherwise be paid under
this Award Notice had your employment not terminated prior to such date,
(ii) the first business day that occurs following the expiration of six months
after your termination date or (iii) your date of death.
     6. Corporate Change. If a Corporate Change is consummated prior to the end
of the Performance Period and you are employed by the Company or an Affiliate as
of such consummation date, then (a) the Committee, in its discretion, shall
determine in good faith the Achievement Percentage based on performance during
the portion of the Performance Period commencing on the first day of the
Performance Period and ending on the date the Corporate Change is consummated or
(b) if the Committee determines, in its discretion, that no such determination
can reasonably be made, then the Achievement Percentage shall be deemed to be
100% (and your Earned Shares will be determined based upon such Achievement
Percentage).
     Notwithstanding Section 4 above to the contrary, if your employment with
the Company or an Affiliate is terminated on or after the date a Corporate
Change is consummated (but prior to the Vesting Date) (i) by the Company without
Cause, (ii) by you for Good Reason (as defined below) or (iii) as a result of
your death or Disability, then your Award will immediately vest as of the date
of your termination of employment. If your employment is terminated by the
Company with Cause or by you without Good Reason on or after the date the
Corporate Change is consummated, then your Award will be automatically forfeited
and will be of no further force or effect on the date of your termination.
     For purposes of this Award Notice, unless otherwise provided in a written
agreement between the Company and you, “Good Reason” means the occurrence of any
of the following without your express written consent:

(i)   A reduction of 10% or more of your base salary;   (ii)   Your being
required to be based at any other office or location of employment more than 50
miles from your primary office or location of employment immediately prior to
the Corporate Change; or   (iii)   The willful failure by the Company to pay you
your compensation when due;

provided, however, unless otherwise provided in a written agreement between the
Company and you, that Good Reason does not exist with respect to a matter unless
you give the Company a notice of termination due to such matter within 20 days
of the date such matter first exists. If you fail to give a notice of
termination timely, you shall be deemed to have waived all rights you may have
under this Award Notice with respect to such matter. The Company will have
30 days from the date of your notice of termination to cure the matter. If the
Company cures the matter, your notice of termination shall be

 



--------------------------------------------------------------------------------



 



deemed rescinded. If the Company fails to cure the matter timely, your
employment shall be deemed to have been terminated for Good Reason at the end of
the 30-day cure period.
     7. Stockholder Rights. You will have no rights as a stockholder (including
the right to any dividends) with respect to any shares of Common Stock
potentially issuable upon settlement of your Award until you become the holder
of record of such shares of Common Stock. The grant of the Performance Shares
under your Award shall be implemented by a credit to a bookkeeping account
maintained by the Company evidencing an unfunded and unsecured right.
     8. Non-Transferability. Before you are vested in your Award, you cannot
sell, transfer, pledge, exchange or otherwise dispose of your Award (except by
will or the laws of descent and distribution).
     9. No Right to Continued Employment. Nothing in this Notice guarantees your
continued employment with the Company or its Affiliates or interferes in any way
with the right of the Company or its Affiliates to terminate your employment at
any time.
     10. Data Privacy. You consent to the collection, use, processing and
transfer of your personal data as described in this paragraph. You understand
that the Company and/or its Affiliates hold certain personal information about
you (including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You authorize them to receive, possess, use, retain and
transfer the information, in electronic or other form, for these purposes. You
also understand that you may, at any time, review the Data, require any
necessary changes to the Data or withdraw your consent in writing by contacting
the Company. You further understand that withdrawing your consent may affect
your ability to participate in the Plan.
     11. Withholding. Your Award is subject to applicable income tax, social
insurance, or social security withholding obligations, and the Company and its
Affiliates may, in their sole discretion, withhold a sufficient number of shares
of Common Stock or a sufficient amount of cash otherwise issuable or payable to
you under this Award in order to satisfy any such withholding obligations. If
necessary, the Company reserves the right to withhold from your regular earnings
an amount sufficient to meet the withholding obligations.
     12. Plan Governs. This Notice is subject to the terms of the Plan, a copy
of which is available at no charge through your Solium account or which will be
provided to you upon request as indicated in Section 15. In the event of a
discrepancy between this Notice and the Plan, the Plan shall govern.
     13. Modifications. The Company may make any change to this Award Notice
that is not adverse to your rights under the Award Notice or the Plan.
     14. Non-Solicitation/Confidentiality Agreement. The greatest assets of the
Company and its Affiliates (“Exterran” in this Section 14) are its employees,
directors, customers, and confidential information. In recognition of the
increased risk of unfairly losing any of these assets, Exterran has adopted this
Non-Solicitation/Confidentiality Agreement as set forth in this Section 14, the
terms of which you accept and agree to by accepting the Award.
     a. In order to assist you with your employment-related duties, Exterran has
provided and shall continue to provide you with access to confidential and
proprietary operational information and other confidential information which is
either information not known by actual or potential competitors and third
parties or is proprietary information of Exterran (“Confidential Information”).
Such Confidential Information shall include, without limitation, information
regarding Exterran’s customers and suppliers, employees, business operations,
product lines, services, pricing and pricing formulae, machines and inventions,
research,

 



--------------------------------------------------------------------------------



 



knowhow, manufacturing and fabrication techniques, engineering and product
design specifications, financial information, business plans and strategies,
information derived from reports and computer systems, work in progress,
marketing and sales programs and strategies, cost data, methods of doing
business, ideas, materials or information prepared or performed for, by or on
behalf of Exterran. You agree, during your employment and at all times
thereafter, not to use, divulge, or furnish or to make accessible to any third
party, company, or other entity or individual, without Exterran’s written
consent, any Confidential Information of Exterran, except as required by your
job-related duties to Exterran.
     b. You agree that whenever your employment with Exterran ends for any
reason, (i) you shall return to Exterran all documents containing or referring
to Exterran’s Confidential Information as may be in your possession and/or
control, with no request being required; and (ii) you shall return all Exterran
computer and computer-related equipment and software, and all Exterran property,
files, records, documents, drawings, specifications, lists, equipments and other
similar items relating to Exterran’s business coming into your possession and/or
control during your employment, with no request being required.
     c. In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, and in consideration of
Exterran disclosing and providing access to Confidential Information, you agree
that you will not, during your employment with, or service to Exterran, and for
one year thereafter, directly or indirectly, for any reason, for your own
account or on behalf of or together with any other person, entity or
organization (i) call on or otherwise solicit any natural person who is employed
by Exterran in any capacity with the purpose or intent of attracting that person
from the employ of Exterran, or (ii) divert or attempt to divert from Exterran
any business relating to the provision of natural gas compression equipment and
related services or oil and natural gas production and processing equipment and
related services without, in either case, the prior written consent of Exterran.
     d. You agree that (i) the terms of this Section 14 are reasonable and
constitute an otherwise enforceable agreement to which the terms and provisions
of this Section 14 are ancillary or a part of; (ii) the consideration provided
by Exterran under this Section 14 is not illusory; (iii) the restrictions of
this Section 14 are necessary and reasonable for the protection of the
legitimate business interests and goodwill of Exterran; and (iv) the
consideration given by Exterran under this Section 14, including without
limitation, the provision by Exterran of Confidential Information to you, gives
rise to Exterran’s interests in the covenants set forth in this Section 14.
     e. You and Exterran agree that it was both parties’ intention to enter into
a valid and enforceable agreement. You agree that if any covenant contained in
this Section 14 is found by a court of competent jurisdiction to contain
limitations as to time, geographic area, or scope of activity that are not
reasonable and impose a greater restraint than is necessary to protect the
goodwill or other business interests of Exterran, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and other business interests of Exterran.
     f. In the event that Exterran determines that you have breached or
attempted or threatened to breach any term of this Section 14, in addition to
any other remedies at law or in equity Exterran may have available to it, it is
agreed that Exterran shall be entitled, upon application to any court of proper
jurisdiction, to a temporary restraining order or preliminary injunction
(without necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate, or (iii) posting any bond with respect thereto)
against you prohibiting such breach or attempted or threatened breach by proving
only the existence of such breach or attempted or threatened breach. You agree
that the period during which the covenants contained in this Section 14 are in
effect shall be computed by excluding from such computation any time during
which you are in violation of any provision of this Section 14.

 



--------------------------------------------------------------------------------



 



     g. You hereby acknowledge that the Award being granted to you under the
Plan is an extraordinary item of compensation and is not part of, nor in lieu
of, your ordinary wages for services you may render to Exterran.
     h. You understand that this agreement is independent of and does not affect
the enforceability of any other restrictive covenants by which you have agreed
to be bound in any other agreement with Exterran.
     i. Notwithstanding any other provision of this Award, the provisions of
this Section 14 shall be governed, construed and enforced in accordance with the
laws of the State of Texas, without giving effect to the conflict of law
principles thereof. Any action or proceeding seeking to enforce any provision of
this Section 14 shall be brought only in the courts of the State of Texas or, if
it has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, and the parties consent to the jurisdiction of such
courts in any such action or proceeding and waives any objection to venue laid
therein.
     15. Additional Information. If you require additional information
concerning your Award, contact the Company’s Stock Plan Administrator at
281.836.7000 or at mystock@exterran.com. You may also contact the Company’s
third party recordkeeper, Solium, at 877.380.7793 (U.S. and Canada) or
403.515.3909.
     16. Participant Acceptance. If you agree with the terms and conditions of
this Award, please indicate your acceptance in the Solium website
(www.solium.com) by selecting “Accept.” To decline the Award, select “Disagree.”
If within 90 days of the Grant Date you do not accept the Award, indicate in
Solium that you disagree with the terms and conditions of this Award or provide
written notice to the Company’s Stock Plan Administrator, as provided in
Section 15, that you have chosen not to accept the Award, the Award will be
deemed to be accepted.

 